DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 3/24/2022. Claims 1-6, 8-20 are pending. Claims  1-6, 8-17 are amended. No claims have been added. Claim 7 has been cancelled. Claims 1-6, 8-15 are withdrawn from consideration as being directed to a non-elected invention. Claims 16-20 are currently examined. 

Election by Original Presentation
Newly submitted amended claims 1-6, 8-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Claims 1-15 were originally directed to providing a required reading opinion data for an issue of business item, converging opinions, and performing verification for each issue of business items. 

Claims 1-6, 8-15 were amended and are now directed to receiving a first verification of a business item performed by an expert, requesting verification from a convergence system, receiving a secondary verification, taking the business items that have passed the secondary verification into essential and non-essential factors of business execution. 

Claims 16-20 are directed to determining whether or not a business item meets a preset criteria, transmitting information, receiving an expert opinion, generating a required reading opinion data on issues related to decision making, transmitting the required reading opinion data, receiving consent or non-consent opinion data, and after performing statistical processing deriving pass or reject for the issues. 

The inventions of claims 1-6, 8-15 and claims 16-20 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, subcombination of claims 1-6, 8-15 has separate utility such as receiving multiple verification of business items in order to analyze cost investment. The subcombination of claims 16-20 has separate utility such as generating and transmitting required reading opinion data and performing statistical processing to derive a result of pass or reject for a decision issue. 

(a) If two or more independent and distinct inventions are claimed in a single application, the examiner in an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted, this official action being called a requirement for restriction (also known as a requirement for division). Such requirement will normally be made before any action on the merits; however, it may be made at any time before final action.
(b) Claims to the invention or inventions not elected, if not canceled, are nevertheless withdrawn from further consideration by the examiner by the election, subject however to reinstatement in the event the requirement for restriction is withdrawn or overruled.


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6, 8-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 16-20 are currently examined.

Response to Arguments
The applicant has amended the claims, or the claims have been withdrawn and therefore the previous claim objections and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections are withdrawn. 

The applicant has argued the previous 101 rejection of claim 16 on page 13, stating that the claims “provides ‘practical application’.” The examiner respectfully disagrees. The applicant has merely made a conclusory statement without any evidence or further argument as to why the claims were thought of as being directed to a practical application.  

The 2019 Revised Guidance references MPEP, Ninth Edition (rev. Jan 2018) (available at https://www.uspto.gov/web/offices/ pac/mpep/old/mpep_E9R08-2017.htm) §2106.05(a)–(c) and (e) in non-exhaustively listing considerations indicative that an additional element or combination of elements may have integrated a recited judicial exception into a practical application. 2019 Revised Guidance, 84 Fed. Reg. at 55. In particular, the Guidance describes that an additional element may have integrated the judicial exception into a practical application if, inter alia, the additional element reflects an improvement in the functioning of a computer or an improvement to other technology or technical field. Id. At the same time, the Guidance makes clear that merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea; adding insignificant extra-solution activity to the judicial exception; or only generally linking the use of the judicial exception to a particular technological environment or field are not sufficient to integrate the judicial exception into a practical application.

The applicant has argued the previous 103 rejection in view of amended claims. The search as well as the rejection has been updated in view of the amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of transmitting required reading opinion data and performing statistical processing to derive a result of pass or reject for a decision issue. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (16-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (16-20) is/are directed to a method and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of making a determination about a business item, transmitting information on the business item, receiving an expert opinion, generating required reading opinion data, transmitting the required reading, receiving consent or non-consent opinion data, performing statistical processing, and deriving results is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an operating computer,” and various terminals nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “an operating computer” language, the claim encompasses a user manually processing data and generating required reading opinion data. The mere nominal recitation of a generic device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to generating required reading opinion data which is a method of commercial/ legal interactions. An expert opinion management means for receiving and storing expert opinion data such as opinions on agreement or opposition. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): an operating computer a terminal. The computer and terminals in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data to make a required reading opinion data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) making a determination about a business item, transmitting information on the business item, receiving an expert opinion, generating required reading opinion data, transmitting the required reading, receiving consent or non-consent opinion data, performing statistical processing, and deriving results which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for providing which is the abstract idea steps of valuing an idea (providing required reading opinion data, providing consent or non-consent opinions, and performing processing) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activities (i.e. providing required reading opinion data, providing consent or non-consent opinions, and performing processing).  Using a computer for providing, checking, generating, receiving, performing, and deriving the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
Providing required reading opinion data, providing consent or non-consent opinions would clearly be to a mental activity that a company would go through in order to determine reading opinion data and deriving a result of pass or reject for issues. The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage reading opinion data on issues:

Therefore, it is necessary to provide knowledge information that includes expert verification of business items, expert background information, and the invention that can optimize the feasibility and investment of business items through converging opinions from various participants who have received expert knowledge about them.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 17-20 recite limitations which further limit the claimed analysis of data by narrowing the abstract idea.


Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to generating required reading involving consent and non-consent based on gathered and analyzed information about a business. This is not a technical or technological problem but is rather in the realm of business or financial management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

The terminals 300 to 600 used by the proposers, experts, participants or service provider members have the means to access the operating computer 100, access the website provided by the operating computer 100 and access the application program download computer to download and run the application program related to this invention, such as PC, laptop computer, tablet computer, smart phone, etc. The intelligent computer 710 of the intelligent computer division 700 may consist of a server computer that inquires the data at the request of the operating computer 100 and contains an artificial intelligence algorithm to generate and provide  the resulting data as requested by the operating computer 100, and may also be configured as part of the operating computer 100.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


Prior art references Selkirk et al. (US 20150379879 A1), Kurtzig et al. (US 20110041173 A1), and Kataoka (US 20040186765 A1) disclose an operating computer, a user program, a terminal, a module in at least Selkirk (Fig. 1-3, 7s-10s, ¶ 42, 48-54, 58), Kurtzig (Fig. 1-4, ¶ 22, 46, 54, 91, 95, 98), Kataoka (Fig. 1, ¶ 251, 300, 314, 499, 889, 1021).

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has amended claim 16 to include new limitations that contain new matter. The applicant has newly amended in the limitation of “determining, by an operating computer, whether business item information provided by a proposer terminal meets preset criteria for business execution to select a business item as an examination target.” Although the originally filed disclosure has support for a set of criteria the applicant does not have support for whether business item information provided by a proposer terminal meets preset criteria for business execution to select a business item as an examination target. Appropriate action is required. The applicant has newly amended in the limitation of 
“transmitting, by the operating computer, information on the business item selected as the examination target to expert terminals used by at least one expert to request an expert opinion as to whether or not the business execution is suitable; receiving, by the operating computer, the expert opinion related to the suitability of the business execution with respect to the business item selected as the examination target provided by the at least one expert.” Although the applicant has support in the originally filed disclosure for a property that is suitable for development, this is not analogous with transmitting information on the business item selected as the examination target to expert terminals used by at least one expert to request an expert opinion as to whether or not the business execution is suitable. Applicant does not have support in the originally filed disclosure for suitability of the business execution with respect to the business item selected as the examination target provided by the at least one expert. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the phrase "a cost saved in the non-essential factors can be returned to an investor of the business execution" renders the claim indefinite because it is unclear how a cost is saved by dividing factors. It is unclear how cost plays into the claimed invention. Clarification is requested. 

The dependent claims inherit the rejections of the parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selkirk et al. (US 20150379879 A1) in view of Ghulati (US 20200202073 A1) in view of Kurtzig et al. (US 20110041173 A1).

Regarding claim 16, Selkirk teaches 
generating, by the operating computer, required reading opinion data on issues in need of decision making including essential decision issue regarding business execution of the business item based on expert opinion on the business item (¶ 84, If the user is an expert in the topic and content which the annotation is made, the annotation can be published. However, if the user rarely views the content type being annotated or, for example, if the user is new to the micro-reading response system, the annotation may be peer reviewed prior to publishing that annotation for all the users in the class to review. ¶ 86-90, To determine this, the page view module, such as described in FIG. 3, can record all of the user interaction during the peer review process of the first user's annotation and can forward that data to the recommendation module for further qualitative analysis, such as the weighting of each interaction dependent on the user profile and whether certain thresholds were met during the peer or expert review process. The peer review process can occur over a predetermined time period or after a predetermined number of other class users have logged into the system and viewed their feeds including the nugget with the first user's annotation. Accordingly, each annotation in the peer review process can be provided with the same opportunity to be published and for the user's profile to be modified and weighted accordingly. ¶ 80-82, 97, 109, 159-160);

and receiving, by the operating computer, consent or non-consent opinion data on the required reading opinion data by at least one participant, performing statistical processing as collective intelligence data, and deriving the result of pass for the issues including the essential decision issue (¶ 43, The input data is sent to the micro-reading response system for analysis in order to provide the user with visual metrics of the statistics regarding, for example, that user's reading versus other users readings. Additionally, the user can be provided with related topics, individualized feeds, and, in some instances, comments in response to the user's annotations on that particular content. ¶ 97, 109, 138, 64, 82, 117, 124, 105).

Selkirk does not does not specifically teach criteria for business execution to select a business item as an examination target.

However, Ghulati teaches determining, by an operating computer, whether business item information provided by a proposer terminal meets preset criteria for business execution to select a business item as an examination target (abstract, The present invention relates to a method and system for verification scoring and automated fact checking. More particularly, the present invention relates to a combination of automated and assisted fact checking techniques to provide a verification score. According to a first aspect, there is a method of verifying input data, comprising the steps of: receiving one or more items of input data; determining one or more pieces of information to be verified from the or each item of input data; determining which of the one or more pieces of information are to be verified automatically and which of the one or more pieces of information require manual verification; determining an automated score indicative of the accuracy of the at least one piece of information which is to be verified automatically; and generating a combined verification score which gives a measure of confidence of the accuracy of the information which forms the or each item of input data. ¶ 10, According to a first aspect, there is a method of verifying input data, comprising the steps of: receiving one or more items of input data; determining one or more pieces of information to be verified from the or each item of input data; determining which of the one or more pieces of information are to be verified automatically and which of the one or more pieces of information require manual verification; determining an automated score indicative of the accuracy of the at least one piece of information which is to be verified automatically; and generating a combined verification score which gives a measure of confidence of the accuracy of the information which forms the or each item of input data. ¶ 49, 98, 104-106, 133);  

transmitting, by the operating computer, information on the business item selected as the examination target to expert terminals used by at least one expert to request an expert opinion as to whether or not the business execution is suitable (abstract, The present invention relates to a method and system for verification scoring and automated fact checking. More particularly, the present invention relates to a combination of automated and assisted fact checking techniques to provide a verification score. According to a first aspect, there is a method of verifying input data, comprising the steps of: receiving one or more items of input data; determining one or more pieces of information to be verified from the or each item of input data; determining which of the one or more pieces of information are to be verified automatically and which of the one or more pieces of information require manual verification; determining an automated score indicative of the accuracy of the at least one piece of information which is to be verified automatically; and generating a combined verification score which gives a measure of confidence of the accuracy of the information which forms the or each item of input data. ¶ 86, Content clustered into one or more human-in-the-loop claim groups can be input into a fact checking network and platform 109 where experts in various domains provide machine readable arguments in order to debunk claims. In this way, the community is self-moderating in order to ensure the best fact-check receives the highest reward. The fact checking network and platform 109 may be used for annotation purposes and may also be combined with other tools/platforms, for example a bias scoring platform. ¶ 49, 84, 92-95, 98, 104-106, 133);  

receiving, by the operating computer, the expert opinion related to the suitability of the business execution with respect to the business item selected as the examination target provided by the at least one expert (¶ 30, This may provide the expert fact-checkers information to compare a claim/statement against. Further, the reference information may relate to known factual information for a given topic or subject matter. ¶ 119-124, Another potential benefit of some embodiments providing such a platform can be that users have the ability to see opinions on things that are far beyond their ‘filter bubbles’ (that is to say what they may not usually see) on social media platforms. People associated with both sides of a story may have the ability to fact check a rumour or claim, and only the rumour with the best argument ‘wins’ in terms of being able to fact-check a statement with evidence. In this way, producers of the content in question are motivated and encouraged to create higher quality content. ¶ 98, 100);

transmitting, by the operating computer, the required reading opinion data to participant terminals used by at least one participant to request opinion data (¶ 98-100, In embodiments algorithms are substantially domain-adaptable, given that users may provide data from a variety of sites (social sites, news, political blog posts, lifestyle blogs, etc). For that, data is aggregated from the various sources and stratified sampling may be implemented to build the training and the test datasets. The final performance metric may be based on a test dataset that encompasses a variety of sources. In terms of process, datasets are gathered from open sources or from research papers. After carrying out error analysis, one or multiple annotation exercises are run on a sample of customer data, and which is used to re-train the model. ¶ 49, 17, 10);

receiving, by the operating computer, consent or non-consent opinion data on the required reading opinion data by the at least one participant and (¶ 10, According to a first aspect, there is a method of verifying input data, comprising the steps of: receiving one or more items of input data; determining one or more pieces of information to be verified from the or each item of input data; determining which of the one or more pieces of information are to be verified automatically and which of the one or more pieces of information require manual verification; determining an automated score indicative of the accuracy of the at least one piece of information which is to be verified automatically; and generating a combined verification score which gives a measure of confidence of the accuracy of the information which forms the or each item of input data. ¶ 49, According to a fourth aspect, there is provided a method of verifying input data, comprising the steps of; receiving one or more items of input data; determining one or more pieces of information to be verified from the or each item of input data; determining which of the one or more pieces of information are to be verified automatically and which of the one or more pieces of information require manual verification; determining an automated score indicative of the accuracy of the at least one piece of information which is to be verified automatically; providing a user with a fact checking tool to determine; a first manual score indicative of the accuracy of the at least one piece of information requiring manual verification; and a second manual score indicative of the accuracy of a combination of the or each automated score; and generating a verification score which gives a measure of confidence of the accuracy of the information which forms the or each item of input data, wherein the verification score comprises; a combination of the or each automated score and the or each first manual score; or a combination of the or each automated score and the or each second manual score.);

performing statistical processing as collective intelligence data, and deriving the result of pass or reject for the issues including the essential decision issue (¶ 104-110, Also, users may be provided with an assisted fact checking tool/platform 305. Such tool/platform may assist a user(s) in automatically finding correct evidence, a task list, techniques to help semantically parse claims into logical forms by getting user annotations of charts for example as well as other extensive features.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform criteria for business execution to select a business item as an examination target, as taught/suggested by Ghulati. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information verification system. One of ordinary skill in the art would have recognized that applying the known technique of Ghulati would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ghulati to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such criteria features into similar systems. Further, applying criteria for business execution to select a business item as an examination target would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to have the flexibility of defining which type of information and criteria would be evaluated. 



Selkirk does not does not specifically teach and deriving the result of reject for each issue required decision issue.

However, Kurtzig teaches deriving the result of reject for each issue required decision issue (¶ 19, The application and registration information may cause a potential expert's application to be rejected (e.g., if minimum requirements and standards are not met). If it does not cause a rejection, the application and registration information may be placed on hold, or verified, in part or in whole, to determine whether to accept the potential expert and activate an associated account; it also may be verified, in part or in whole, at a later point in time, for example, to determine whether to expand the categories into which the expert is admitted or to maintain as active the associated account.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform deriving the result of reject for each issue required decision issue, as taught/suggested by Kurtzig. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to using experts in an information system. One of ordinary skill in the art would have recognized that applying the known technique of Kurtzig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kurtzig to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rejection features into similar systems. Further, applying deriving the result of reject for each issue required decision issue would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to have the flexibility of dealing with the possible rejected issues.  
The combination of Selkirk, Ghulati, and Kurtzig teach all the limitations of claim 16. 

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selkirk et al. (US 20150379879 A1) in view of Ghulati (US 20200202073 A1) in view of Kurtzig et al. (US 20110041173 A1) in further view of Kataoka (US 20040186765 A1).

Regarding claim 17, the combination of Selkirk and Kurtzig teach the limitations of claim 16, the combination does not specifically teach the claimed business terminology. 

However, Kataoka teaches wherein the collective intelligence data is divided required items consisting of essential factors of business execution and selective items consisting of non-essential factors of business execution so that the cost saved in the non-essential factors can be returned to the investor of the business execution or the purchase contractor of the business execution result, wherein the essential factors are an item that cannot be excluded or reduced in business execution, and the non-essential factors are an item that can be excluded or reduced in business execution (¶ 523, 271, 278, 282, 292-295, 308, 316, 324, 376-378). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform non-essential factors of business execution, as taught/suggested by Kataoka. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to information development systems. One of ordinary skill in the art would have recognized that applying the known technique of Kataoka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kataoka to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such business features into similar systems. Further, applying non-essential factors of business execution would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for cost cutting savings. 

Regarding claim 18, the combination of Selkirk and Kurtzig teach the limitations of claim 16, the combination does not specifically teach the claimed business terminology. 

However, Kataoka teaches wherein the collective intelligence data includes distribution ratio data of business profits to provide to those who provided essential items among essential factors of cost (¶ 523, 271, 278, 282, 292-295, 308, 316, 324, 376-378). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform a distribution ratio data, as taught/suggested by Kataoka. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to information development systems. One of ordinary skill in the art would have recognized that applying the known technique of Kataoka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kataoka to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such business features into similar systems. Further, applying a distribution ratio data would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for cost savings and profit calculations/ determinations. 

Regarding claim 19, the combination of Selkirk and Kurtzig teach the limitations of claim 16, Selkirk further discloses required reading (¶ 97, 109), the combination does not specifically teach the claimed business terminology. 

However, the combination of Selkirk and Kataoka teaches wherein the collective intelligence data includes distribution ratio data of business profits to provide to those who contribute to the required reading opinion data related to decision making (¶ 523, 271, 278, 282, 292-295, 308, 316, 324, 376-378). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform a distribution ratio data, as taught/suggested by Kataoka. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to information development systems. One of ordinary skill in the art would have recognized that applying the known technique of Kataoka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kataoka to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such business features into similar systems. Further, applying a distribution ratio data would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for cost savings and profit calculations/ determinations. 

Regarding claim 20, the combination of Selkirk and Kurtzig teach the limitations of claim 16, Selkirk further discloses required reading (¶ 97, 109), the combination does not specifically teach the claimed business terminology. 

However, the combination of Selkirk and Kataoka teaches wherein the collective intelligence data includes distribution ratio data of business profits to provide to investors who purchase the results of business execution (¶ 523, 271, 278, 282, 292-295, 308, 10, 57, 62-68, 100, 316, 385, 423, 14, 340);

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Selkirk to include/perform a distribution ratio data, as taught/suggested by Kataoka. This known technique is applicable to the system of Selkirk as they both share characteristics and capabilities, namely, they are directed to information development systems. One of ordinary skill in the art would have recognized that applying the known technique of Kataoka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kataoka to the teachings of Selkirk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such business features into similar systems. Further, applying a distribution ratio data would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for cost savings and profit calculations/ determinations. 

Other pertinent prior art includes Baggott et al. (US 20140006308 A1) which discloses generating and aggregating feedback for media objects such as electronic books at a fine grained level. Myslinski et al. (US 20130198196 A1) which discloses automatically verifying the factual correctness of a statement.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683